SIBLEY, Circuit Judge
(dissenting).
When an alien is deported against his will, next to the question of his ejection from the United States, the most important one to him is the place to which he shall be sent. The statute fixes that place thus : “The deportation of aliens provided for in this chapter shall, at the option of the Attorney General, be to the country whence they came or to the foreign port at which such aliens embarkéd for the United States * * * or if such aliens are held by the country from which they entered the United States not to .be subjects or citizens of such country, and such country refuses to permit their reentry, or imposes any condition upon permitting reentry, then to the country of which such aliens are subjects or citizens, or to the country in which they resided prior to entering the country from which they entered the United States”. 8 U.S.C.A. § 156. The language is mandatory: “shall”. The options are, 1. the country or port of departure for the United States; 2. if the country of departure disclaims the alien and blocks reentry, then the country of true citizenship; or 3. the country of last residence before entering the country of departure. It is not lawful to deport an alien to a country of which he is not now a citizen or subject and in which he has never resided and from which he did not depart to the United States. The question can be raised on habeas corpus, deserves serious consideration, and is to be answered by the political situation of the countries at the time of the hearing. Mensevich v. Tod, Commissioner, 264 U.S. 134, 44 S.Ct. 282, 68 L.Ed. 591.
This question was not decided by Judge Kennerly in the habeas corpus hearing before him in 1939, and should not have been refused a hearing in the present case when raised for the first time. The strict rules of res judicata do not apply to habeas corpus. Salinger v. Loisel, 265 U.S. 224, 44 S. Ct. 519, 68 L.Ed. 689; Wong Doo v. United States, 265 U.S. 239, 44 S.Ct. 524, 68 L. Ed. 999. Indeed the political situation of Turkey and Greece have changed greatly since 1909 when this alien departed for the United States, and even since 1935 when this warrant for deportation issued.
The sworn application for the writ states that in the deportation it was found as a fact that applicant was born in Turkey, that he immigrated into the United States from *415Turkey, and was a citizen and subject of Turkey, and alleged that he is not a citizen of Greece and has no relatives there, and has never been in Greece. The district judge did not order the writ to issue, and there was never a return to a writ to be traversed. There was only an unsworn answer to a show cause order and it made no denial of the facts just stated. The judge refused to have the deportation record produced, or to consider any question but whether by lapse of time the deportation warrant was stale. In this I think he erred. He was right in holding the order not stale, and in his discretion he could refuse to reexamine the questions decided by Judge Kennerly; but he should have enquired whether there was any lawful reason for sending Bellaskus to Greece where he was not born, is not a citizen or subject, and has never been. It is common knowledge that Greece is now in great want and turmoil, and is not a desirable place for an alien stranger to go.